Exhibit 10.10

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

(MM/DD/YYYY)

This STOCK OPTION AWARD (this “Award”) is being granted to Name (the
“Participant”) as of this DD day of Month, 2008 (the “Grant Date”) by THE DUN &
BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN & BRADSTREET
CORPORATION 2000 STOCK INCENTIVE PLAN, as amended and restated effective
January 1, 2009 (the “Plan”). Capitalized terms not defined in this Award have
the meanings ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of #Options shares of the Company’s Common
Stock, par value $.01 per share (the “Shares”), at a purchase price per Share of
USDprice which is the Fair Market Value per Share on the Grant Date (the “Option
Price”). This Option is a non-qualified stock option and, accordingly, does not
qualify as an incentive stock option under Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. This Option shall cease to vest upon the Participant’s
termination of active employment, and may be exercised after the Participant’s
date of termination only as set forth below.

 

-1-



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Exercisability Upon Termination of Employment by Death or Disability. If the
Participant’s active employment with the Company and its Affiliates terminates
by reason of death or Disability (as defined in the Plan) after the first
anniversary of the Grant Date, (i) the unexercised portion of such Option shall
immediately vest in full and (ii) such portion may thereafter be exercised
during the shorter of (A) the remaining term of the Option or (B) five years
after the date of death or Disability.

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of Retirement (as defined in the Plan) after the first anniversary of the
Grant Date, the unexercised portion of the Option may thereafter be exercised
during the shorter of (i) the remaining term of the Option or (ii) five years
after the date of such termination of employment (the “Post-Retirement Exercise
Period”), but only to the extent to which such Option was exercisable at the
time of such termination of active employment or becomes exercisable during the
Post-Retirement Exercise Period; provided, however, that if the Participant dies
within a period of five years after such termination of employment, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) the period that is the longer of
(A) five years after the date of such termination of active employment or
(B) one year after the date of death (the “Special Exercise Period”), but only
to the extent to which such Option was exercisable at the time of such
termination of active employment or becomes exercisable during the Special
Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or Retirement after the first anniversary of the Grant Date)
or (ii) for any reason on or prior to the first anniversary of the Grant Date,
an unexercised Option may thereafter be exercised during the period ending 30
days after the date of such termination of employment, but only to the extent to
which such Option was exercisable at the time of such termination of active
employment.

 

-2-



--------------------------------------------------------------------------------

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws including, without limitation, the Company’s insider trading
policy.

6. Tax Withholding.

(a) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company and/or the Employer. The Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate my liability for Tax-Related Items.

(b) Notwithstanding anything to the contrary contained in this Award, it is a
condition of the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding of Tax-Related Items and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to withhold all applicable Tax-Related
Items by one or a combination of the following: (1) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; (2) withholding from proceeds of the sale of the
Shares either through a voluntary sale or

 

-3-



--------------------------------------------------------------------------------

through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or (3) withholding from Shares to be issued
upon exercise of the Option. Further, if the Participant has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Company and/or Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items (including withholding pursuant to applicable tax
equalization policies of the Company or its Affiliates) by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding in
Shares for tax purposes, the Participant is deemed to have been issued the full
number of Shares that become vested, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Option Price and/or the
Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan or the
Participant’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items as described in this section.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and during the lifetime of the Participant may only be exercised by the
Participant.

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Grant Date until the
date of the Change in Control.

 

-4-



--------------------------------------------------------------------------------

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted in accordance with
Section 10 of the Plan as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such the Participant or permitted transferee shall become
the holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is

 

-5-



--------------------------------------------------------------------------------

established voluntarily by the Company and is discretionary in nature, and any
participation by the Participant is purely voluntary. Participation in the Plan
with respect to this Option award shall not entitle the Participant to
participate with respect to any other award in the future or benefits in lieu of
Options, even if Options have been granted repeatedly in the past. Any payment
or benefit paid to the Participant with respect to this Option award shall not
be considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of calculating any termination, severance,
redundancy, dismissal, end of service payment, bonus, long-term service awards,
retirement, pension payment, welfare benefits, or any other employee benefits.
In no event should this Option award be considered as compensation for or
relating to, past services for the Company, the Employer, or any Affiliate of
the Company, nor is this Option award or the underlying Shares intended to
replace any pension rights or compensation. All decisions with respect to future
Options, if any, will be at the sole discretion of the Company. In the event
that the Participant is not an employee of the Company, the Option award will
not be interpreted to form an employment contract or relationship with the
Company or any Affiliate of the Company. The future value of the underlying
Shares is unknown and cannot be predicted with certainty. If the underlying
Shares do not increase in value, the Options will have no value. If the
Participant exercises the Participant’s Option and obtains Shares, the value of
those Shares acquired upon exercise may increase or decrease in value, even
below the Option Price. In consideration of the grant of Options, no claim or
entitlement to compensation or damages shall arise from termination of the
vesting of the Option or cancellation of the Option following termination of the
Participant’s employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Award, the
Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim. In the event of involuntary termination of the
Participant’s employment (whether or not in breach of local labor laws), the
Participant’s right to receive Options and vest in Options under the Plan, if

 

-6-



--------------------------------------------------------------------------------

any, will terminate effective as of the date that the Participant is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Participant’s right to exercise the Options after termination of
employment, if any, will be measured by the date of termination of the
Participant’s active employment and will not be extended by any notice period
mandated under local law. The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Participant’s Option grant.

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have

 

-7-



--------------------------------------------------------------------------------

different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon exercise of
the Option. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

16. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

17. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan and before taking any action related to the Plan.

18. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the

 

-8-



--------------------------------------------------------------------------------

meaning of the translated version is different than the English version, the
English version will control.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

20. Appendix. Notwithstanding any provisions in this Award, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Award.

21. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

22. Governing Law.

(a) The laws of the State of New York, including tort claims, (without giving
effect to its conflicts of law principles) govern all matters arising out of or
relating to this Award, including, without limitation, its validity,
interpretation, construction, performance, and enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award may bring the legal action or
proceeding in the United States District Court for the Southern District of New
York and any of the courts of the state of New York.

 

-9-



--------------------------------------------------------------------------------

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to
this Award brought in any court of the State of New York sitting in New York
City, or the United States District Court for the Southern District of New York,
including, without limitation, a motion to dismiss on the grounds of forum non
conveniens or lack of subject matter jurisdiction; and (b) any claim that any
action or proceeding brought in any such court has been brought in an
inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for the Southern District of New York and its appellate courts,
and (b) any court of the State of New York sitting in the City of New York and
its appellate courts, for the purposes of all legal actions and proceedings
arising out of or relating to this Award.

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION By:       Leader, Winning Culture

 

-10-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

This Appendix includes additional terms and conditions that govern the Options
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award and the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of October 2008. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant exercises the Option
and purchases Shares or when the Participant subsequently sells Shares acquired
under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, the information contained
herein may not be applicable to the Participant.

CANADA

Terms and Conditions

Form of Payment. Notwithstanding Section 7(e) of the Plan, the Participant is
prohibited from surrendering Shares that the Participant already owns or
attesting to the ownership of Shares to pay the Option Price or any Tax-Related
items in connection with the Option.

Termination of Employment. The last two sentences of Section 13 of the Award are
deleted and replaced by the following:

In the event of involuntary termination of the Participant’s employment (whether
or not in breach of local labor laws), the Participant’s right to receive and
vest in Options under the Plan, if any, will terminate effective as of the date
that is the earlier of: (1) the date the Participant receives notice of
termination of employment from the Company or Employer, or (2) the date the
Participant is no longer actively employed by the Company or Employer regardless
of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to statutory law, regulatory law and/or
common law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), the Participant’s right to
exercise the Options after termination of employment, if any, will be measured
by this same date. The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Participant’s Option grant.

 

-11-



--------------------------------------------------------------------------------

The following provisions will apply to the Participant if the Participant is a
resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that
this Award, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette Attribution, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.

Data Privacy Notice & Consent. This provision supplements Section 15 of the
Award:

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Affiliate to record such
information and to keep such information in the Participant’s employee file.

FRANCE

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis. Furthermore, the
Participant must declare to the customs and excise authorities any cash or
securities the Participant imports or exports without the use of a financial
institution when the value of the cash or securities exceeds €7,600 outside of
the European Union.

ITALY

Terms and Conditions

Cashless Exercise Restriction. Due to regulatory requirements in Italy, the
Participant will be required to exercise the Option using the cashless sell-all
exercise method pursuant to which all Shares subject to the exercised Option
will be sold immediately upon exercise and the proceeds of sale, less the Option
Price, any Tax-Related Items and broker’s fees or commissions, will be remitted
to the Participant. The Company reserves the right to provide additional methods
of exercise depending on the development of local law.

Data Privacy Consent. This consent replaces Section 15 of the Award:

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described in this section of

 

-12-



--------------------------------------------------------------------------------

this Appendix by and among, as applicable, the Employer, the Company and its
Affiliate for the exclusive purpose of implementing, administering, and managing
the Participant’s participation in the Plan.

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company or Affiliate, details of
all Options, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).

The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is The Dun & Bradstreet
Corporation with registered offices at 103 JFK Parkway, Short Hills, New Jersey,
07078, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is D&B Italy SrL, Dun & Bradstreet SrL,
and D&B Services SrL, with registered offices at Via dei Valtorta, 48, 20127
Milano, Italy.

The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Affiliate will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company or Affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any Shares acquired at exercise of the Options. Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing.

 

-13-



--------------------------------------------------------------------------------

Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Terms of Grant. By accepting the Option, the Participant acknowledges that
(1) the Participant has received a copy of the Plan, the Award and this
Appendix; (2) the Participant has reviewed those documents in their entirety and
fully understand the contents thereof; and (3) the Participant accepts all
provisions of the Plan, the Notice of Grant, the Agreement and this Appendix.
The Participant further acknowledges that the Participant has read and
specifically and expressly approves, without limitation, the following sections
of the Award: “Tax Withholding”; “No Rights to Continued Employment”; “Data
Privacy” as replaced by the above consent; “Governing Law”; and “Language.”

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of or retirement (meaning the employee can meet the definition of
“Retirement” set forth in the Plan, qualifies for “assicurazione generale
obbligatoria per la vecchiaia” following the termination date of his or her
employment contract, and has provided a copy of the “pensionamento” (or
application for retirement starting from the termination date if retirement has
not yet been granted)), after the first anniversary of the Grant Date, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) five years after the date of
such termination of employment (the “Post-Retirement Exercise Period”), but only
to the extent to which such Option was exercisable at the time of such
termination of active employment or becomes exercisable during the
Post-Retirement Exercise Period; provided, however, that if the Participant dies
within a period of five years after such termination of employment, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) the period that is the longer of
(A) five years after the date of such termination of active employment or
(B) one year after the date of death (the “Special Exercise Period”), but only
to the extent to which such Option was exercisable at the time of such
termination of active employment or becomes exercisable during the Special
Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or retirement (as defined in Section 4(a) above) after the
first anniversary of the Grant Date) or (ii) for any reason on or prior to the
first anniversary of the Grant Date, an unexercised Option may thereafter be
exercised during the period ending 30 days after the date of such termination of
employment, but only to the extent to which such Option was exercisable at the
time of such termination of active employment.

Notifications

Exchange Control Information. Exchange control reporting is required if the
Participant transfer cash or Shares to or from Italy in excess of €10,000 or the
equivalent amount in U.S. dollars. If the payment is made through an authorized
broker resident in Italy, the broker will comply with the reporting obligation.
In addition, the Participant will have exchange control reporting obligations if
the Participant has any foreign investment (including Shares) held outside Italy
in excess of €10,000. The reporting must be done on the Participant’s individual
tax return.

 

-14-



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Tax Withholding. This provision supplements the Section 6 of the Award:

Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from Participant the full amount of Tax-Related Items
that Participant owes at exercise of the Option, or the release or assignment of
the Option for consideration, or the receipt of any other benefit in connection
with the Option (the “Taxable Event”) within 90 days after the Taxable Event, or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, then the amount that should have been withheld
shall constitute a loan owed by Participant to the Employer, effective 90 day
after the Taxable Event. Participant agrees that the loan will bear interest at
the Her Majesty’s Revenue and Customs’ official rate and will be immediately due
and repayable by Participant, and the Company and/or the Employer may recover it
at any time thereafter by withholding the funds from salary, bonus or any other
funds due to Participant by the Employer, by withholding in Shares issued upon
exercise of the Option or from the cash proceeds from the sale of Shares or by
demanding cash or a cheque from Participant. Participant also authorizes the
Company to delay the issuance of any Shares unless and until the loan is repaid
in full.

Notwithstanding the foregoing, if Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by
Participant within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to Participant on which additional
income tax and national insurance contributions may be able. Participant
acknowledges that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means referred to in Section 6 of the Award.

Termination of Employment. Section 4(b) does not apply to Participant’s in the
United Kingdom and Section 4(c) is replaced with the following provision:

Effect of Other Termination of Employment. If the Participant’s employment with
the Company and its Affiliates terminates (i) for any reason (other than death
or Disability) after the first anniversary of the Grant Date) or (ii) for any
reason on or prior to the first anniversary of the Grant Date, an unexercised
Option may thereafter be exercised during the period ending 30 days after the
date of such termination of employment, but only to the extent to which such
Option was exercisable at the time of such termination of active employment.

 

-15-